Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered November 7, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously modified, as a matter of discretion in the interest of justice, to reduce the sentence imposed to a term of 5 to 10 years, and otherwise affirmed.
Limited testimony that the police targeted the location of the arrest due to community complaints was properly admitted to explain police presence and conduct, and any prejudice to defendant was prevented by the court’s instructions (see, People v Granado, 222 AD2d 286, lv denied 88 NY2d 848; People v Garcia, 213 AD2d 249, lv denied 85 NY2d 973). The court properly permitted the undercover officer to testify anonymously (see, People v Kearse, 215 AD2d 104, lv denied 86 NY2d 797), since the record supports the court’s implied finding that security concerns warranted anonymity and the court’s instructions *366likewise prevented any possible prejudice. Defendant’s arrest photograph was properly admitted, since it established that defendant was arrested wearing clothing similar to the clothing described by the undercover officer in his testimony, and thus was plainly relevant (see, People v Smith, 254 AD2d 192).
We find the sentence imposed to be excessive to the extent indicated.
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur — Rosenberger, J. P., Williams, Tom and Mazzarelli, JJ.